           Case 1:21-cv-04818-VEC Document 39 Filed 06/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------
JOB CREATORS NETWORK,                                          )
                                                               )
                                                               )
                           Plaintiff,                          )   Civil Action No. 1:21-cv-4818-VEC
                                                               )
                           v.                                  )
                                                               )
OFFICE OF THE COMMISSIONER OF                                  )
BASEBALL D/B/A MAJOR LEAGUE                                    )
BASEBALL, ET AL.,                                              )
                                                               )
                                                               )
                           Defendants.                         )
----------------------------------------------------------------

                   DECLARATION OF PATRICIA ANN TOLSON-RUMMEL

         Patricia Ann Tolson-Rummel, being over the age of eighteen, hereby declares:

    1. My name is Patricia Ann Tolson-Rummel. I am a freelance writer for the Epoch Times.

    2. In anticipation and preparation for a May 7, 2021, story regarding the MLB’s decision to

         move the 2021 All Star Game out of Atlanta, I contacted around 15 businesses in the

         Atlanta area.

    3. My story was set to cover the effect and impact of the MLB’s decision to move the 2021

         All Star Game out of Atlanta.

    4. Each of these businesses expressed immense frustration with the MLB’s decision to

         move the All Star Game out of Atlanta, however, none of these businesses would speak

         to me on the record because they were scared of the repercussions to their business from

         those powerful forces that opposed the Election Integrity Act and who supported MLB’s

         decision to move the All Star Game out of Atlanta.

    5. These small businesses were strongly advised not to say anything to anyone for fear that

         speaking out would cause more loss business.


                                                         1
         Case 1:21-cv-04818-VEC Document 39 Filed 06/08/21 Page 2 of 2




   6. In fact, some of these small business owners I spoke with had already given statements to

       other news stations and outlets, but would no longer speak on the record because of the

       backlash they received from speaking out about the ways the MLB’s decision negatively

       impacted their small business.


I declare, under the penalty of perjury, that the foregoing is correct.


Dated: June 8, 2021

                                                       Pa ricia Ann Tolson-R mmel
                                                       ________________________
                                                       Pa icia Ann Tol on R mmel J n EDT

                                                       Patricia Ann Tolson-Rummel




                                                  2
